Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (i.e., a single and specific immunosuppressive agent as mycophenolate); and Species B (i.e., a single and specific autoimmune disease as SLE) in the reply filed on February 10, 2022, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Please note that in light of the Examiner’s search, Species A is expanded to include where the immunosuppressive agent is a corticosteroid such as prednisone or methylprednisone.  

Response to Applicants’ Arguments Regarding the Species Election
As an initial matter and as indicated supra, Applicant did not traverse the restriction.  Thus, Applicants’ arguments regarding the Office’s reason for the species election in the Action mailed on 12/10/21 are not timely pursuant under MPEP 821.02.  
However, the Examiner would like to point out the following regarding Species A and B.  Regarding the election of SLE as Species B, as stated in the Action mailed on 3/17/22, although, SLE is a complex systemic autoimmune disease capable of affecting any organ system including the kidney (See Chowdhary et al., Mayo Clin. Proc. 92:744-761 (May 2017) at pg. 744, col. 1, 1st paragraph; pg. 750, col. 2, last paragraph) (cited in the Action mailed on 3/17/22), the Examiner is interpreting that Applicants have not elected claims 32-34 given that Applicants did not elect lupus nephritis, which is the specific condition that arises in SLE when the kidneys are affected.  In particular, original claim 26 recited where the autoimmune disease (i.e., the subject suffering from an autoimmune disease of claim 3) is lupus nephritis (LN) OR systemic lupus erythematosus (SLE).  Similarly, original claim 27 was directed to where the autoimmune disease was SLE and original claim 28 was directed to where the autoimmune disease was LN.  Furthermore, it is noted that claims 32-34 were withdrawn given that LN was not elected for the reasons stated above.  It is also noted that Applicants indication of which claims are elected is not dispositive as to which claims will be examined.  As such, given that the scope of the claimed invention at the time the restriction was made indicated LN and SLE as two separate autoimmune diseases, the Examiner maintains that Applicant’s election of SLE does not necessarily include election of LN, and thus, manifestations associated with LN.  
Regarding the election of mycophenolate as Species A, Applicants are respectfully reminded that a species election requires election of a single and specific immunosuppressive agent (See Restriction Requirement mailed on 12/10/21).  It is further noted that mycophenolate mofetil (MMF) and mycophenolic acid (MA) have different structures, albeit, related structures, and administered in different amounts for the treatment of the same autoimmune disease, i.e., 0.5-3 g of MMF versus 0.7-1.5 g of MA (See instant claims 13-14).  As such, it is unclear how election of mycophenolate encompasses election of two species.  Thus, the Examiner maintains that Applicant’s election of mycophenolate corresponds to election of MMF.  
	Accordingly, the status of the claims indicated in the Action mailed on 3/17/22 is maintained. 

Status of Claims
Claims 1-34 were originally filed on February 21, 2020. 
The amendment received on March 26, 2021, canceled claims 1-2, 4, 6, 9, 17-19, 21-25, and 30; and amended claims 3, 5, 7-8, 10-11, 15, 20, 26, 29, and 31-34.  The amendments received on June 28, 2022, canceled claims 10-12, 16, and 27-29; and amended claims 3, 13-15, and 26.
Claims 3, 5, 7-8, 13-15, 20, 26, and 31-34 are currently pending and claims 3, 5, 7-8, 13, 15, 20, 26, and 31 are under consideration as claims 14, 26, and 32-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10, 2022.
NOTE: as discussed in the “Restriction Requirement” section, election of the genus, SLE, does not necessarily result in election of any species that falls within the elected genus.  As was originally recited in claim 26, the autoimmune disease was LN or SLE thereby supporting the Examiner’s initial interpretation of Applicant’s election of SLE as Species B.  By amending claim 26 such that the subject suffers from both SLE and LN such that SLE exhibits LN, the scope of amended claim 26 encompasses a subject that is a species of a subject suffering from SLE, i.e., a subject suffering from SLE where the SLE exhibits LN.  Given the amended scope of claim 26, which no longer encompasses treatment of SLE alone, claim 26 is now withdrawn.  Thus, claim 26 is withdrawn in light of Applicant’s amendment.  

Priority
The present application claims status as a 371 (National Stage) of PCT/US2018/047622 filed August 23, 2018, and claims priority under 119(e) to U.S. Provisional Application No. 62/549,020 filed on August 23, 2017. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on April 26, 2022, is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, see Response, filed 6/28/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 10-11 and 15 have been withdrawn. 

New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7-8, 13, 15, 20, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites the limitation "the autoimmune disease" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Please note that the Examiner is interpreting the scope of claim 3 such that agents (a) and (b) are administered in an amount to treat the SLE in order to advance prosecution.  Also, please note that claims 5, 7-8, 13, 15, 20, and 31 are rejected because they are dependent upon a rejected claim.  

Modified Rejections in light of Applicants’ Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 3, 5, 7-8, 13, 15, 20, 26, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McMinn et al., WO 2014/152134 A1 published on September 25, 2014 (cited in the IDS received on 11/5/20) in view of Neumann, et al., J. Am. Soc. Nephrol. 14:721-727 (2003) (cited in the IDS received on 11/5/20), Chowdhary et al., Mayo Clin. Proc. 92:744-761 (May 2017), and Markopoulou et al., Clin. Immunol. 148:359-368 (2013), alone or as evidenced by, Walpole et al., BMC Public Health 12:1-6 (2012), and UPMC, Children’s Hospital of Pittsburgh, “Pediatric Prednisone Uses and Side Effects,” available online at https://www.chp.edu/our-services/transplant/liver/education/medications/prednisone-deltasone#:~:text=Prednisone%20(Deltasone%C2%AE)%20medication%20is,doses%20for%20treatment%20of%20rejection, 4 pages (accessed on 7/18/22) (hereinafter referred to as the “UPMC article”).  Please note that the rejection has been updated in light of Applicants’ amendments; namely cancellation of claims 10-12 and 27 and amendments to claim 3.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claim 3, with respect to a method of treating a subject suffering from an autoimmune disease by administering to the subject (a) an immunoproteasome inhibitor having the structure depicted (hereinafter referred to as KZR-16), and (b) an immunosuppressive agent in an amount to treat the autoimmune disease as recited in instant claim 3:
	McMinn et al. teaches a method of treating an autoimmune disease in a patient comprising administering a therapeutically effective amount of the compound having the formula:  
    PNG
    media_image1.png
    128
    605
    media_image1.png
    Greyscale

(See McMinn specification, paragraph [0006], [0008], [0044], [0081], [0083], [0099], [00108]; claims 81, 86-91) where a specific compound is 
    PNG
    media_image2.png
    146
    296
    media_image2.png
    Greyscale
. (See McMinn specification, paragraph [0060] at pg. 23; claim 63-64) (note: no stereochemistry denoted), and 
    PNG
    media_image3.png
    158
    286
    media_image3.png
    Greyscale
  (See McMinn specification, paragraph [0064] at pg. 41; [00341]; claim 66, 68).  When comparing McMinn’s C-1083 compound with instantly claims KZR-16, it is identical including the stereochemistry.  Compound C-1083 demonstrated affinity to the LMP7 proteosome subunit as depicted in Example 73 (See McMinn specification, paragraph [00721]-[00722]; Table).  Moreover, McMinn et al. teaches that these compounds can be immunoproteasome (iP) inhibitors (See McMinn specification, paragraph [0080]; claim 81).  As such, the teachings of McMinn et al. suggest administering an iP inhibitor having the structure of instant KZR-16 as recited in instant claim 3.   
Regarding the amount to treat an autoimmune disease, McMinn et al. defines a “therapeutically effective amount” of a compound with respect to the subject method of treatment as referring to an amount of the compound(s) in a preparation which, when administered as part of a desired dosage regimen alleviates a symptom, ameliorates a condition, or slows the onset of disease conditions according to clinically acceptable standards for the disorder or condition to be treated (See McMinn specification, paragraph [0008], [0042]).  As such, the compound taught by McMinn et al. constitutes being administered in an amount to treat an autoimmune disease as recited in instant claim 3. 
Regarding the coadministration of an immunosuppressive agent, McMinn et al. teaches a pharmaceutical composition comprising a compound of the invention conjointly administered with one or more other therapeutic agents such as steroid such as methylprednisolone and prednisone (See McMinn specification, paragraph [00154], [00157]).  As evidenced by the UMPC article, prednisone is a corticosteroid immunosuppressant (See UMPC article, pg. 1, 1st paragraph) thereby constituting an immunosuppressive agent as claimed in instant claim 3.  As such, the teachings of McMinn et al. suggest administering a combination of two agents where the two agents are an immunoproteasome inhibitor (i.e., instant agent (a)) and a second agent such as a corticosteroid, e.g., prednisone or methylprednisolone, that functions as an immunosuppressive agent. Therefore, the teachings of McMinn et al. suggest treating a subject suffering from an autoimmune disease by administering to the subject (a) an iP inhibitor having the structure of KZR-16 and (b) an immunosuppressive agent such as prednisone or methylprednisolone where the amount of the iP inhibitor is administered in a therapeutically effective amount as recited in instant claim 3.  

For claim 3, with respect to where the autoimmune disease is systemic lupus erythematosus (SLE):
	McMinn et al. teaches that the iP inhibitors including instant KZR-16 are useful for the treatment of autoimmune diseases where the autoimmune disease is SLE (See McMinn specification, paragraph [0008], [0083], [0099]; claim 91).
	Markopoulou et al. teaches that advances in the understanding of the cellular biological events that underlie SLE have led to the identification of key molecules and signaling pathways that are aberrantly expressed (See Markopoulou article, abstract).  Markopoulou et al. also teaches that the existing therapies for SLE despite being effective in suppressing disease activity, rarely offer long-term remission, and typically induce medication-related toxicity (See Markopoulou article, pg. 359, 1st paragraph).  In SLE autoantibodies produced by long-lived plasma cells are major players in disease pathogenesis and are resistant to current treatments (See Markopoulou article, pg. 8, 3rd paragraph).  A proteasome inhibitor, bortezomib, has shown efficacy in treating SLE in NZB/W F1 lupus mice by resulting in a significant reduction of both short- and long-lived plasma cells (See Markopoulou article, pg. 8, 3rd paragraph).  The proteasome inhibitor carfilzomib and the immunoproteasome inhibitor ONX 0914 showed efficacy similar to bortezomib in preventing and treating established disease in NZB/W F1 and MRL/lpr mice (See Markopoulou article, pg. 8, 4th paragraph).  Therefore, Markopoulou et al. provides a motivation to use an immunoproteasome inhibitor for the treatment of SLE as the autoimmune disease in McMinn et al. as recited in instant claim 3.

For claims 3, 13, 15, and 20, with respect to where the immunosuppressive agent is mycophenolate mofetil (MMF) and is administered in an amount to treat the autoimmune disease as recited in instant claim 3; with respect to where the MMF is administered in an amount of 0.5-3 g/day based upon MMF weight as recited in instant claim 13; with respect to where the immunosuppressive agent is administered once per day or twice per day as recited in instant claim 15; and with respect to where the immunosuppressive agent is administered orally, subcutaneously, topically or intravenously as recited in instant claim 20:
McMinn et al. teaches a pharmaceutical composition comprising a compound of the invention conjointly administered with a steroid such as methylprednisolone and prednisone (See McMinn specification, paragraph [00157]), which is known to function as an immunosuppressive agent.  However, McMinn et al. does not expressly teach where the immunosuppressive agent is MMF, an amount effective to treat the autoimmune disease, the frequency of MMF administration, or where MMF is administered orally as recited in instant claims 3, 13, and 20.  
Neumann et al. teaches that MMF has been effectively used as an immunosuppressant in transplant medicine, and thus, has attracted interest as a therapeutic agent for autoimmune diseases (See Neuman article, abstract; pg. 721, col. 1, 1st paragraph).  Neumann et al. teaches that promising data derived from pilot studies suggests a therapeutic potential of MMF in the treatment of SLE (See Neuman article, pg. 721, col. 1, 1st paragraph).  Given potential toxicity, MMF is usually administered at a fixed daily dose of 2 g/day divided into two applications (See Neuman article, pg. 721, col. 2, 1st paragraph) thereby constituting a specific embodiment of where the MMF is administered in an amount that lies within the claimed amount range of 0.5-3 g/day as recited in instant claim 13 and constituting where the immunosuppressive agent is administered twice per day as recited in instant claim 15.  
Neumann et al. examined the PK data for patients receiving MMF in a non-transplanting setting such as those suffering from SLE where MMF was administered to 16 renal transplant recipients and 16 patients with an autoimmune disease where 6 of the 16 patients with an autoimmune disease has SLE (See Neuman article, pg. 721, col. 1, 2nd paragraph to pg. 722, 2nd paragraph).  All patients received the standard dosage of MMF (i.e., 2 g/day in a twice daily schedule) orally for at least 10 weeks (See Neuman article, pg. 722, col. 1, 2nd to 3rd paragraph).  12 of the 16 patients of the autoimmune group received prednisone in addition to MMF (See Neuman article, pg. 722, col. 1, 2nd paragraph).  Although the data indicate that there are differences in PK between renal transplant patients and autoimmune patients, Neumann concludes that the use of therapeutic drug monitoring in patients with autoimmune disease appears to be clinically practicable and may be valuable to optimize individual immunosuppressive therapy (See Neumann article, abstract; pg. 726, col. 1, last paragraph).  Therefore, the teachings of Neumann et al. suggest administering MMF as an immunosuppressive agent in an amount for the treatment of SLE thereby constituting a specific embodiment of where the MMF is administered in an amount that lies within the claimed amount range of 0.5-3 g/day as recited in instant claim 13, constituting where the immunosuppressive agent is administered twice per day as recited in instant claim 15, and constituting where the immunosuppressive agent is administered orally as recited in instant claim 20.  
Chowdhary et al. teaches that SLE is a complex systemic autoimmune disease capable of affecting any organ system (See Chowdhary article, pg. 744, col. 1, 1st paragraph).  Chowdhary et al. teaches that a group of international experts proposed a “treat-to-target” strategy for lupus with 4 overarching principles and 11 recommendations for management on the basis of extensive literature review (See Chowdhary article, pg. 744, col. 2, 2nd paragraph).  Early recognition of lupus nephritis and maintaining immunosuppressive therapy for at least 3 years is recommended (See Chowdhary article, pg. 744, col. 2, 2nd paragraph).  Chowdhary et al. teaches in Table 2 a list of common drugs used in the treatment of lupus where prednisone is used in mild or severe disease being administered in a dosage of 0.25-0.50 mg/kg per day for mild disease or 0.50-1.0 mg/kg per day for severe disease, and where methylprednisolone is administered via IV in a dosage ranging from 500-1000 mg for 3 days (See Chowdhary article, Table 2) thereby constituting an amount of either prednisone or methylprednisolone to treat SLE as recited in instant claim 3.  MMF is an additional immunosuppressive drug used to treat SLE where it is administered orally in a dosage ranging from 2-3 g per day (See Chowdhary article, Table 2).  MMF is used in cases of persistent disease, especially in patients with lupus nephritis (See Chowdhary article, pg. 747, col. 1, 1st to 2nd paragraph; pg. 751, col. 1, 1st, last two paragraphs to col. 2, 1st two paragraphs).  Therefore, the teachings of Chowdhury et al. suggest corticosteroids such as prednisone and methylprednisolone and MMF function as immunosuppressive agents for the treatment of SLE as recited in instant claim 3. 

	For claim 5, with respect to where the iP inhibitor is administered in an amount of 40-120 mg/day:
	McMinn et al. teaches that the actual dosage levels of the active ingredients in pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration without being toxic to the patient (See McMinn specification, paragraph [00148]).  McMinn et al. teaches that typical dosage ranges can include from about 0.01 to about 50 mg/kg of body weight per day, given in 1-4 divided doses (See McMinn specification, paragraph [00149]).  McMinn et al. also teaches that although the dosage will vary depending on the symptoms, age and body weight of the patient, the nature and severity of the disorder to be treated, the route of administration and the form of the drug, in general, a daily dosage of from 0.01 to 2000 mg of the compound is recommended for an adult human patient and this may be administered in a single dose or in divided doses (See McMinn specification, paragraph [00150]).  As evidenced by Walpole et al., the average body mass globally is 62 kg (See Walpole article, pg. 3, col. 2, 2nd paragraph) thereby equating to a daily dosage ranging from about 0.62 to about 3100 mg/day.  Thus, the instantly claimed amount recited in instant claim 5 lies within the range taught by McMinn et al.  

	For claim 7, with respect to where the iP inhibitor is administered subcutaneously:
	McMinn et al. teaches that preparations of one or more compounds can be given orally, parenterally, topically or rectally (See McMinn specification, paragraph [00144]).  Administered parenterally refers to modes of administration other than enteral and topical administration including subcutaneous  (See McMinn specification, paragraph [00145]).  Thus, the teachings of McMinn et al. satisfy the claim limitation with respect to where the iP inhibitor is administered subcutaneously as recited in instant claim 7.

	For claim 8, with respect to where the iP inhibitor is administered once every 7 to 15 days:
	McMinn et al. teaches that the actual dosage levels of the active ingredients in pharmaceutical compositions may be varied so as to obtain an amount of the active ingredient which is effective to achieve the desired therapeutic response for a particular patient, composition, and mode of administration without being toxic to the patient (See McMinn specification, paragraph [00148]).  The concentration of a compound will also vary depending on several factors including the dosage of the compound to be administered (See McMinn specification, paragraph [00149]).  McMinn et al. teaches that typical dosage ranges can include from about 0.01 to about 50 mg/kg of body weight per day, given in 1-4 divided doses (See McMinn specification, paragraph [00149]).  McMinn et al. also teaches that although the dosage will vary depending on the symptoms, age and body weight of the patient, the nature and severity of the disorder to be treated, the route of administration and the form of the drug, in general, a daily dosage of from 0.01 to 2000 mg of the compound is recommended for an adult human patient and this may be administered in a single dose or in divided doses (See McMinn specification, paragraph [00150]).  Moreover, McMinn et al. teaches that the pharmaceutical composition can be administered at once or may be divided into a number of smaller doses to be administered at intervals of time, but that the precise dosage and duration of treatment is a function of the disease being treated and may be determined empirically using known testing protocols or by extrapolation from in vivo or in vitro test data (See McMinn specification, paragraph [00151]).  Similarly, the precise time of administration and/or amount of the composition that will yield the most effective results in terms of efficacy of treatment in a given patient will depend upon several factors (See McMinn specification, paragraph [00151]).  However, McMinn et al. teaches that determining the optimum time and/or amount of administration, will require no more than routine experimentation consisting of monitoring the patient and adjusting the dosage and/or timing (See McMinn specification, paragraph [00152]).  Therefore, although McMinn et al. does not expressly teach or suggest a specific embodiment where the iP inhibitor is administered once every 7 to 15 days as recited in instant claim 8, an ordinary skilled artisan would optimize the frequency of administration in light of the teachings of McMinn et al. 

	For claim 31, with respect to where the efficacy of administering the iP inhibitor and the immunosuppressive agent is greater than the efficacy of administering the iP inhibitor or the immunosuppressive agent alone:
	As discussed supra, an immunoproteasome inhibitor is known to treat SLE alone (See discussion of McMinn et al. and Markopoulou et al.)  Moreover, corticosteroids such as prednisone and/or MMF are known to treat SLE alone (See discussion of McMinn et al., Neumann et al., and Chowdhary et al.).  As such, each claimed agent is known to treat SLE individually.  It is noted that the scope of claim 31 encompasses any amount of efficacy greater than the efficacy when each agent is administered alone and not necessarily in an amount greater than the sum of the efficacy resulting from each agent individually (i.e., synergism) (See MPEP 716.02(a)(I): stating that Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)).  Therefore, without evidence to the contrary, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980);  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Thus, since the cited references teach agents that are effective in treating SLE individually, it would have been obvious to combine the two agents with the expectation that such a combination would be effective in treating SLE where such efficacy is greater than the efficacy of administering the agents individually.  Thus, combining them flows logically from their having been individually taught in prior art.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	McMinn et al. does not expressly teach a specific embodiment of a method of treating a subject suffering from SLE by administering to the subject (a) an immunoproteasome inhibitor having the structure depicted (hereinafter referred to as KZR-16), and (b) an immunosuppressive agent such as MMF in an amount to treat SLE as recited in instant claim 3.  However, the teachings of Neumann et al. et al., Chowdhury et al., and Markopoulou et al. cure this deficiency by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference and/or to combine prior art reference teachings to arrive at the claimed invention and/or the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.
McMinn et al. does not expressly teach a specific range where the iP inhibitor is administered in an amount of 40-120 mg/day as recited in instant claim 5.  However, this deficiency is cured by the teachings of McMinn et al. because the claimed amount range lies within the amount range taught by McMinn et al. as further articulated below. 
	McMinn et al. does not expressly teach a specific embodiment where the iP inhibitor is administered once every 7 to 15 days as recited in instant claim 8.  However, an ordinary skilled artisan would routinely optimize the frequency of administration in light of the teachings of McMinn et al. as further articulated below. 
	McMinn et al. does not expressly teach where the MMF is administered in an amount of 0.5-3 g/day based upon MMF weight as recited in instant claim 13.  However, this deficiency is cured by the teachings of Chowdhury et al. because the amount taught by Chowdhury et al. lies within the claimed amount range as further articulated below. 
	
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a method of treating a subject suffering from SLE by administering to the subject (a) an immunoproteasome inhibitor having the structure depicted (hereinafter referred to as KZR-16), and (b) an immunosuppressive agent such MMF in an amount to treat SLE as recited in instant claim 3, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of McMinn et al. as modified by the teachings of Neuman et al., Chowdhury et al. and Markopoulou et al. and administer (a) KZR-16 as an immunoproteasome inhibitor in a therapeutically effective amount and (b) an immunosuppressive agent such as MMF orally in an amount of 2 g/day instead of or in addition to prednisone as a corticosteroid in an amount effective to treat an autoimmune disease such as SLE.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because corticosteroids such as prednisone was known to be administered in mild or severe SLE in a dosage of 0.25-0.50 mg/kg per day for mild SLE or 0.50-1.0 mg/kg per day for severe SLE as taught by Chowdhury et al.; because MMF was known to have therapeutic potential for the treatment of SLE when administered orally in an amount of 2 g/day because the use of therapeutic drug monitoring in patients with autoimmune disease appears to be clinically practicable and may be valuable to optimize individual immunosuppressive therapy as taught by Neumann et al.; and because immunoproteasome inhibitors were known to demonstrate efficacy in treating SLE as taught by Markopoulou et al.  
One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the combination therapy of McMinn et al. was known to include an immunoproteasome inhibitor such as KZR-16 in a therapeutically effective amount and a corticosteroid such as prednisone or methylprednisone to treat an autoimmune disease, and therefore, administering a combination therapy of KZR-16 in a therapeutically effective amount and prednisone in a dosage of 0.25-0.50 mg/kg per day for mild SLE or 0.50-1.0 mg/kg per day for severe SLE with MMF or adding MMF as an additional immunosuppressive agent in an amount of 2 g/day would support the treatment of an autoimmune disease such as SLE in a subject by constituting the simple substitution of one known element for another to obtain predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of a known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant to KSR.

With respect to where the iP inhibitor is administered in an amount of 40-120 mg/day as recited in instant claim 5, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount range of the iP inhibitor would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 40-120 mg/day) lies within with the prior art amount range of the iP inhibitor (i.e., about 0.62 mg/day to about 3100 mg/day or 0.01 to 2000 mg).

With respect to where the iP inhibitor is administered once every 7 to 15 days as recited in instant claim 8, it is noted that McMinn et al. teaches that the dosage and frequency of administration of an iP inhibitor to treat an autoimmune disease can be varied depending on several factors.  Moreover, McMinn et al. teaches that the pharmaceutical composition can be administered at once or may be divided into a number of smaller doses to be administered at intervals of time, but that the precise dosage and duration of treatment is a function of the disease being treated and may be determined empirically using known testing protocols or by extrapolation from in vivo or in vitro test data (See McMinn specification, paragraph [00151]).  Similarly, the precise time of administration and/or amount of the composition that will yield the most effective results in terms of efficacy of treatment in a given patient will depend upon several factors (See McMinn specification, paragraph [00151]).  However, McMinn et al. teaches that determining the optimum time and/or amount of administration, will require no more than routine experimentation consisting of monitoring the patient and adjusting the dosage and/or timing (See McMinn specification, paragraph [00152]).  
Thus, the frequency of administering the iP inhibitor to a subject is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal frequency that the iP inhibitor should be administered needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the frequency at which the iP inhibitor is administered as suggested by McMinn et al., for treating an autoimmune disease, because an ordinary skilled artisan would have been able to utilize the teachings of McMinn et al. to obtain various frequency of administration parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the frequency of administering the iP inhibitor would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to where the MMF is administered in an amount of 0.5-3 g/day based upon MMF weight as recited in instant claim 13, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount range of MMF would have been obvious to one of ordinary skill in the art since the prior art amount (i.e., 2 g/day) lies within with the claimed amount range of MMF (i.e., 0.5-3 g/day).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) the specific combination therapy of KZR-616 and a mycophenolate immunosuppressive agent such as MMF results in synergistic treatment of SLE as evidenced by improved proteinuria, creatinine, and protein urine measurements and prolonged survival compared to each therapeutic alone in Figure 1 (See Applicant’s Response received on 6/38/22, pg. 7-9); and (2) the Office provides no reasoning as to why the ordinary skilled artisan would take the McMinn generic disclosure of combination therapy of a immunoproteasome inhibitor, let alone why they would choose KZR-616 specifically, with a corticosteroid and swap the combination therapy of Neuman’s prednisolone and MMF to KZR-616 and MMF (See Applicant’s Response received on 6/38/22, pg. 8).

Response to Arguments
Applicant's arguments filed 6/28/22 for claims 3, 5, 7-8, 13, 15, 20, and 31 as being unpatentable under 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.
In response to Applicant’s first argument, i.e., the specific combination therapy of KZR-616 and a mycophenolate immunosuppressive agent such as MMF results in synergistic treatment of SLE as evidenced by improved proteinuria, creatinine, and protein urine measurements and prolonged survival compared to each therapeutic alone in Figure 1, it is found unpersuasive. As stated in the rejection above, pursuant to MPEP 716.02(a), “[a] greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue." In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985).  Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (emphasis added). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991).  In the instant case, Applicants assert that when KZR-616 is co-administered with MMF for the treatment of SLE, there is a synergistic effect (i.e., an effect which is greater than the sum of each of the effects when KZR-616 and MMF are administered individually).  Applicants reference Figure 1 to support their argument.  However, it is not clear from Figure 1 that the improved efficacy when KZR-616 and MMF is co-administered exhibits an effect which is greater than the sum of each of the effects when KZR-616 and MMF are administered individually.  Although it is acknowledged that the co-administration of both agents results in significantly improved total proteinuria score after around 33 weeks, it is not clear that the result is synergistic.  Similarly, it is not readily apparent that prevention of severe proteinuria and survival are statistically significant results, let alone synergistic results.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practically significance.”  Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).
Without definitive evidence of synergy, as discussed in the rejection above, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose… [T]he idea of combining them flows logically from their having been individually taught in the prior art." (MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980);  In re  Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  Thus, since the cited references teach agents that are effective in treating SLE individually, it would have been obvious to combine the two agents with the expectation that such a combination would be effective in treating SLE where such efficacy is greater than the efficacy of administering the agents individually.  Thus, combining them flows logically from their having been individually taught in prior art.
Furthermore, assuming arguendo, that the claimed invention exhibits synergistic results when KZR-616 and MMF are co-administered to a subject to treat SLE, the claimed invention is not commensurate in scope with the unexpected synergistic results.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  In the instant case, KZR-616 is administered in a dosage of 5 mg/kg subcutaneously once weekly and MMF is administered in a dosage of 30 mg/kg orally once daily.  A representative number of dosages, administration routes, and frequency of administration is not provided in order to demonstrate that the unexpected synergistic results can be extrapolated to extend to the scope of the instantly claimed invention which encompasses any amount effective to treat SLE irrespective of synergy, any administration route, and any frequency of administration.  In other words, a single data point is insufficient to establish unexpected results for a claimed genus.  Thus, without additional evidence, the claimed invention is not commensurate in scope with the alleged unexpected results.
	In response to Applicant’s second argument, i.e., the Office provides no reasoning as to why the ordinary skilled artisan would take the McMinn generic disclosure of combination therapy of a immunoproteasome inhibitor, let alone why they would choose KZR-616 specifically, with a corticosteroid and swap the combination therapy of Neuman’s prednisolone and MMF to KZR-616 and MMF, it is found unpersuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as discussed in the rejection above, McMinn teaches a method of treating an autoimmune disease such as SLE by administering a combination of an immunoproteasome inhibitor such as KZR-616 and a corticosteroid such as prednisone thereby constituting an immunosuppressive agent.  McMinn expressly examines the binding ability of compounds to bind to the proteasome active site including the instantly claimed compound (i.e., C-1083) in Example 73.  Moreover, McMinn’s claim 68 is directed to a compound having a structure selected from a group of 12 compounds where one of these 12 compounds are C-1083.  As such, McMinn directs an ordinary skilled artisan to select one of the 12 compounds claimed in claim 68.  Neuman teaches administering MMF as an immunosuppressive agent in an amount for the treatment of SLE.  Chowdhury teaches in Table 2 a list of common drugs used in the treatment of lupus prednisone and MMF.  As such, the combination of Neuman and Chowdhury demonstrate that prednisone and MMF both function as immunosuppressant agent where both agents are individually capable of treating SLE in a subject.  Markopoulou reviews therapeutic agents to treat SLE where immunoproteasome inhibitors are one such therapeutic agent.  As such, as discussed in the rejection above, Markopoulou provides a motivation to use an immunoproteasome inhibitor for the treatment of SLE as the autoimmune disease in McMinn et al., and the combination of Neuman and Chowdhury provides a motivation to substitute MMF in place of or in addition to prednisone as an immunosuppressant agent to treat SLE in a subject.  Thus, when the references are combined, the Examiner maintains that an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer KZR-616 in combination with MMF or MMF and prednisone as immunosuppressive agents in an amount effective to treat SLE in a subject.  Therefore, contrary to Applicant’s argument, the Office has provided reasoning as to why the ordinary skilled artisan would take the McMinn reference and combine it with the teachings of Neuman, Chowdhury, and Markopoulou to arrive at the instantly claimed invention. 
	Accordingly, the rejection is maintained as Applicants’ arguments are found unpersuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654